Citation Nr: 0532886	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-15 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for laryngeal cancer, 
claimed as the result of exposure to ionizing radiation, 
asbestos exposure, or lead paint fumes.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as the result of exposure to 
asbestos or lead paint fumes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claims of entitlement to service connection for laryngeal 
cancer (claimed as the result of exposure to ionizing 
radiation, asbestos exposure, or lead paint fumes) and 
chronic obstructive pulmonary disease (claimed as the result 
of exposure to asbestos or lead paint fumes).

As will be discussed below, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the veteran and his representative if further 
action is required on his part.


REMAND

The Board had previously remanded this case in July 2004 for 
VA medical examinations of the veteran's larynx and 
respiratory system for purposes of obtaining a nexus opinion 
regarding the relationship between his military service and 
his claimed disabilities.  Although the veteran was examined 
by VA in April 2005, the Board has reviewed the diagnoses and 
opinions presented in the reports relating to those 
examinations and finds them to be inadequate for adjudication 
purposes.  Specifically, the physician in one report noted 
that the veteran had a medical history of laryngeal cancer 
and alleged exposure to asbestos during shipboard service in 
the United States Navy.  However, the examiner presented an 
ambiguous medical opinion stating that it was "partially as 
likely as not (that the veteran's) service experience would 
have contributed to the development of laryngeal cancer."  
Because of the ambiguity of the language used in this 
opinion, particularly with the phrase "partially a likely as 
not," it is not possible for the Board to draw any factual 
conclusions from this statement.  Therefore, the case must be 
remanded for another medical examination by a different 
physician who must be asked to provide a clearer medical 
nexus opinion using definitive and unequivocal terms to 
describe the likelihood of an etiological relationship 
between the veteran's military service and laryngeal cancer 
(or any chronic disabling residuals associated with laryngeal 
cancer).

The Board also finds that the veteran's April 2005 VA 
examination for chronic obstructive pulmonary disease (COPD) 
is inadequate.  The physician who evaluated the veteran's 
respiratory system stated in the examination report that 
there was "no evidence of obstructive or restrictive lung 
physiology at (the) time of studies" but still presented a 
diagnosis of COPD in the report.  The physician also did not 
provide a nexus opinion addressing the relationship, if any, 
between the veteran's claimed COPD and his military service.  
Therefore, the veteran should be scheduled for another 
medical examination in which a definitive pulmonary diagnosis 
and nexus opinion are obtained.  See Charles v. Principi, 16 
Vet. App. 370 (2002).

The RO is respectfully reminded that a remand by the Board 
confers on a veteran or other claimant the right to VA 
compliance with the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with the 
terms of such an order.  See Stegall v. West, 11 Vet. App. 
268 (1998).

In view of the foregoing discussion, the case is REMANDED to 
the RO via the AMC for the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA, 
which treated the veteran for laryngeal 
cancer and COPD since service.  After the 
veteran has signed the appropriate 
releases, those records which have not 
already been made a part of the body of 
evidence should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran may be provided 
the opportunity to obtain and submit 
those records for VA review.

2.  The veteran must be scheduled for a 
VA examination of his larynx and other 
soft tissues of his throat to obtain a 
definitive medical diagnosis of whether 
or not he has a current disability due to 
laryngeal cancer or to residuals of 
laryngeal cancer if it is in remission.  
All indicated tests and studies are to be 
performed.  The examination must be 
conducted by a physician, preferably a 
pulmonologist or a physician familiar 
with pulmonary disorders  other than the 
one who examined the veteran in April 
2005.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  All 
pertinent symptomatology and findings 
must be reported in detail.  After a 
review of the service medical records and 
post service medical records, the 
examiner should state whether or not the 
veteran's laryngeal cancer is related to 
the veteran's active duty service through 
answering the following questions:  

(a.)  The physician should 
address the question of 
whether it is as likely as not 
that there exists an 
etiological relationship 
between the veteran's 
laryngeal cancer and exposure 
to: 

[i.] ionizing radiation

[ii.] asbestos exposure

      [iii.] lead paint fumes.

A complete rationale for all opinions 
must be provided.  If the examiner is 
unable to present any opinion without 
resorting to speculation, it must be so 
noted.  The report prepared must be 
typed. 

3.  The veteran must be scheduled for a 
VA examination of his upper respiratory 
system to obtain a definitive medical 
diagnosis of his pulmonary condition, 
including determining whether or not he 
currently has active COPD.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  All 
pertinent symptomatology and findings 
must be reported in detail.  After a 
review of the service medical records and 
post service medical records, if the 
veteran is diagnosed with COPD then the 
examiner should state whether or not it 
is related to the veteran's active duty 
service through answering the following 
questions:  

(a.)  The physician should 
address the question of 
whether it is as likely as not 
that there exists an 
etiological relationship 
between the veteran's COPD and 
exposure to: 

[i.] asbestos exposure

[ii.] lead paint fumes.   

A complete rationale for all opinions 
must be provided.  If the examiner is 
unable to present any opinion without 
resorting to speculation, it must be so 
noted.  The report prepared must be 
typed. 

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After all appropriate 
evidentiary development has been 
completed, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for laryngeal cancer 
and COPD.  If either benefit sought on 
appeal is denied, a supplemental 
statement of the case must be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

